DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/31/2019 as modified by the preliminary amendment filed also on 10/31/2019. 
Claims 1-10 and 12-20 are pending in the present application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 		 		Allowable Subject Matter
 	Claims 1-10 and 12-20 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 10, and 12 are allowed because the prior art of record singly or in combination failed to teach a network node identifying available core network end points, available RAN and antenna packet processing function instances comprising 
 	Claims 2-9 and 13-20 are allowed because they depend on claims 1 and 12.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to determining location of a mobile terminal: 	U.S. Pat. Application Pub. No. 2014/0079049 to Friman et al.

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the 
/Suhail Khan/
Primary Examiner, Art Unit 2642